DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Claims 1, 2, 10, 14-17, 21, 22, 24-26, 28 and 29 are pending. Applicant amended claims 1, 10 and 16, and added new claim 29.
Response to Arguments
The amendment necessitated the new ground of rejection set forth below. However, the claims remain rejected based on the disclosure of Beisswenger Consequently, Applicant’s arguments directed to the patentability of the instant claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Beisswenger because Beisswenger does not disclose or suggest the subject matter encompassed by the amendment to claim 1. The argument is not persuasive because Beisswenger discloses adjusting the risk levels of DN progression for a patient depending on different variables such as the gender, diabetes duration, age and HbA1c levels of said patient (see [0112] and Table 11). While the method taught by Beisswenger is intended to assess risk levels for patients with type 1 diabetes, the application of Beisswenger’s method to type 2 diabetes patients would have been obvious to one of ordinary skill in the art in light of the disclosure of Beisswenger, as indicated below and further elaborated in previous Office actions. Applicant’s remarks regarding the application of Beisswenger’s method to type 2 diabetes patients were fully addressed in previous Office actions, and thus the address will not be reiterated here. Applicant is advised to refer to said previous Office actions for rebuttal to Applicant’s remarks regarding the applicability of Beisswenger’s method to type 2 diabetes.    
Claim Objections
Claim 10 is objected to because of the following informalities:  
The limitation “further comprises” should be changed to “comprises” because the claim does not previously recite a composition of the HPLC stationary phase.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The subject matter of new claim 29 is not supported by the specification. While the specification discloses a method in which the risk of developing DN is determined based solely on the levels of a patient’s measured biomarkers, this determination is not made based on one or more clinical factors, as recited in claim 29.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 14-17, 21, 22, 24-26, 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is no context for the limitation “the patient’s measured biomarkers”. While the claim recites that the LC-MS/MS separates the two or more biomarkers, the claim does not previously recite a step of measuring the levels of the biomarkers. Consequently, the basis for the limitation “the patient’s measured biomarkers” is unclear.  
Claim 29 is indefinite because it is contradictory. If the risk of development of DN is “based on” one or more clinical factors (e.g. age, gender, HbA1c level) as recited in claim 29, it is unclear how the risk can be also be “independently related to the levels of the patients measured biomarkers” as recited in claim 29. In other words, the scope of the limitation “independently” is unclear.    
Claim Rejections - 35 USC § 103
Claims 1, 2, 10, 14-17, 21, 22, 24-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beisswenger (US 2013/0345175 A1). 
With respect to claim 1, Beisswenger discloses a method comprising:
obtaining a plasma sample from a patient having diabetes (see [0040]), wherein the plasma sample comprises two or more biomarkers of interest (see abstract);
filtering the plasma sample to obtain a filtered plasma sample (ultrafiltrate) (see [0040]);
adding to the filtered plasma sample, heavy isotope-substituted internal standards for the biomarkers (see [0079]);
adding one or more ion pairing agents to the filtered plasma sample (see [0082]);  
subjecting the filtered plasma sample to liquid chromatography/triple quadrupole mass spectroscopy (LC-MS/MS) to separate and quantify the biomarkers, wherein the LC-MS/MS utilizes HPLC (see [0043]), wherein the biomarkers comprise carboxymethyl lysine (CML) and methylglyoxal hydroimidazolone (MG-H1) (see [0015]); 
comparing the quantified biomarker levels to a database of biomarker levels known to be associated with various diabetes-related maladies (see [0016]), wherein the maladies comprise diabetic nephropathy (see [0016]), diabetic retinopathy or cardiovascular disease (see [0063]); and
assigning risk levels (e.g. low risk, high risk) based on the comparison (see [0064] and claims 5-6), wherein the risk levels are statistically corrected based on the patient’s age, gender, duration of diabetes, and HbA1c level (see [0112] and Table 11). 
The method disclosed by Beisswenger differs from the claimed invention in that the plasma sample in the Beisswenger’s method is obtained from a patient having type 1 diabetes, not type 2 diabetes as recited in claim 1. However, Beisswenger discloses that diabetic retinopathy and diabetic nephropathy progression are similar in type 1 and type 2 diabetic patients (see [0034]), which suggests that metabolite-based diagnostic tests conducted on type 1 diabetic patients are also applicable to type 2 diabetic patients. Consequently, it would have been obvious to one of ordinary skill in the art to perform Beisswenger’s method on a plasma sample obtained from a type 2 diabetic patient to determine the risk level(s) of diabetic nephropathy and/or diabetic retinopathy for said type 2 diabetic patient.    
With respect to claim 2, in addition to CML and MG-H1, the method also quantifies CEL (see abstract). 
With respect to claim 10, the HPLC of the LC-MS/MS utilizes a C18 stationary phase (see claim 10).  
With respect to claim 14, the Beisswenger method is used to determine the risk levels of diabetic nephropathy, as discussed above. Moreover, the risk is based on biomarker levels known to be associated with diabetic nephropathy (i.e. clinical evidence), as discussed above. Given that risk, by definition, encompasses probability, the risk calculated by the Beisswenger method must encompass the subject matter of claim 14.  
With respect to claims 15 and 16, the method further comprises recommending treatment options such as specialized diets with low levels of AGEs/oxidative products if the comparing step determines that the patient is at high risk of developing diabetic complications (see abstract and [0017]).  
With respect to claim 17, the method further comprises compiling the diabetic nephropathy development risk (see claim 14) as well as a risk profile (see [0062]) into a report (see claim 14). 47 WO 2017/039743 PCT/US2016/000068  
With respect to claims 21, 22 and 24, it would have been obvious to one of ordinary skill in the art to provide the report to the patient as well as a medical professional (e.g. physician) affiliated with the patient so that the patient can be informed of his/her medical condition and commence the recommended treatment. Moreover, given that the method would be carried out in a laboratory setting (i.e. not in the presence of the patient or the medical professional), it would have been obvious to one of ordinary skill in the art to transmit the report to the patient and the medical professional over a network. 
With respect to claim 25, the ion-pairing agent comprises heptafluorobutyric acid (see [0015]). 
	With respect to claims 26 and 28, the diabetic complications encompass diabetic nephropathy (see abstract) , diabetic retinopathy (see [0063]), and cardiovascular disease (see [0063]).  
With respect to claim 29, the claim is inherently indefinite, as discussed above. Nevertheless, the risk of developing DN is initially based solely on the patient’s measured biomarkers before the risk is subsequently adjusted based on one or more clinical factors like the age and gender of the patient (see [0112]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796